DETAILED ACTION
This is in response to the applicant’s communication filed on 10/29/2019 wherein:
Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Double Patenting
Claims 1 and 11 of this application are patentably indistinct from claims 1 and 7, respectively, of Application No. 16/667034.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 and 11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7, respectively, of copending Application No. 16/667034 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  Examiner notes that the claims do not use identical language, i.e., the instant application uses the terms “first entity” and “second entity,” while the ‘034 application uses the terms “CSR” and “company” respectively.  However, these are merely descriptive terms which do not alter the scope of the invention; therefore, the scope of claims 1 and 11 of the instant invention is co-extensive with the scope of claims 1 and 7 of the ‘417 application. 

Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 indicates that it is dependent on claim 19, which appears to be a typo.  Examiner assumes that claim 24 is meant to be dependent on claim 21 and interprets the claim as such.  Appropriate correction is required.

Double Patenting – Nonstatutory 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16667034 (hereinafter referred to as ‘034). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 21 is obvious over ‘034 claim 13.

‘034 claim 13
Instant claim 21
A computer product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices performs method of tracking records of actions of a customer service representative (CSR) on behalf of a company wherein a record of the CSR's actions are published to a blockchain, the method comprising:
A computer product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices performs method of tracking records of actions of a first entity on behalf of a second entity wherein a record of the first entity's actions are published to a blockchain, the method comprising
identifying a distributed ledger on the blockchain having records of the CSR among records of other CSRs;
identifying a distributed ledger on the blockchain having records of the first entity on behalf of the second among records of the first entity on behalf of other entities;
decrypting the CSR's records using a company-specific decryption key such that only the CSR's actions for the company are decrypted from among the records in the distributed ledger; and
decrypting the first entity's records using a second entity-specific decryption key such that only the first entity's actions for the second are decrypted from among the records in the distributed ledger.
isolating suspicious actions of the CSR from among a plurality of actions of the CSR on behalf of the company.



It can be seen from the table above that the preamble and the limitations of instant application claim 21 are nearly identical to ‘034 claim 13.  Examiner notes that the claims do not use identical language, i.e., the instant application uses the terms “first entity” and “second entity,” while the ‘034 application uses the terms “CSR” and “company” respectively.  However, these are merely descriptive terms which do not alter the scope of the invention.  

‘034 claim 13 does not disclose the exact limitation “identifying a distributed ledger on the blockchain having records of the first entity on behalf of the second among records of the first entity on behalf of other entities” (as identified in bold, above).  However, this is disclose by Dillenberger at [0017]-[0021] [0044][0045] (see below for full explanation).  It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in ‘034 claim 13 to incorporate records as taught by Dillenberger because this would provide a manner for identifying improper transactions (Anderson at [0003][0004][0014]), thus aiding the user by removing inappropriate content.

‘034 claim 13 does not disclose the limitation “isolating suspicious actions of the CSR from among a plurality of actions of the CSR on behalf of the company.”  However, this is disclosed by Anderson et al. (US 20180131706) at [0014].   It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in ‘417 claim 21 to incorporate isolating suspicious transactions as taught by Anderson because this would provide a manner for identifying the corresponding block (Dillenberger at [0044]), thus aiding the user by providing the desired information.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claims 1 and 21 recite a computer product and therefore, falls into a statutory category.  Similar independent claim 11 recites a method, and therefore, also falls into a statutory category.  

Step 2A – Prong 1 (Is a Judicial Exception Recited?): 
The limitations of tracking actions of a first entity (from the preamble) are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computer readable medium executing on a computing device (claims 1 and 21 – Examiner notes that method claim 11 does not explicitly include any computing devices).  The computer components are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “encrypting,” “applying a private key,” and “broadcasting” (claims 1 and 11) and the “identifying,” “decrypting,” and “isolating” (claim 21) limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the tracking steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “encrypting,” “applying a private key,” and “broadcasting” (claims 1 and 11) and the “identifying,” “decrypting,” and “isolating” (claim 21) limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, and identifying electronic recordkeeping as WURC, as recognized by Alice).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-10, 12-20, and 22-25 merely add further details of the abstract steps/elements recited in claims 1, 11, and 21 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-10, 12-20, and 22-25 are also non-statutory subject matter.

Dependent claims 2, 9, 10, 12, 19, 20, 22, 24, and 25 provide further descriptive limitations regarding the first and second entities, which may provide further helpful context for the claimed invention, but does not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 3, 13, and 23 provide additional generic computer components of a software application running on a client, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 4 and 14 provide additional extra-solution activity of recording the action in a ledger and associating the encrypted action with the first entity, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5 and 15 provide further limitations on the abstract idea in the form of verifying the action, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6 and 16 provide further descriptive limitations regarding the order of the steps, which may provide further helpful context for the claimed invention, but does not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 7 and 17 provide further descriptive limitations regarding the type of encryption key, which may provide further helpful context for the claimed invention, but does not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 8 and 18 provide additional extra-solution activity of generating a ledger, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 20, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

The term “sufficient” in claims 10, 20, and 25, is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The information required to be “sufficient” for the first entity to bill the customer is not something that is described in the Specification, nor is it consistent across billers (the first entity), and further, it may change over time and with the type of service provided.  Examiner interprets this limitation to require any information that may be used in billing. 

Claim 21 recites the limitation "identifying a distributed ledger on the blockchain having records of the first entity on behalf of the second among records of the first entity on behalf of other entities."  There is insufficient antecedent basis for the term “the second” in the claim.  Examiner suggests amending the claim to clarify that “the second” is “the second entity.”

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dillenberger (US 20170177898).

Referring to claim 21:
Dillenberger discloses a computer product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices performs method of tracking records of actions of first entity on behalf of a second entity wherein a record of the first entity’s actions are published to a blockchain {Dillenberger [0056][0057] a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon [0056]}, the method comprising: 

identifying a distributed ledger on the blockchain having records of the first entity on behalf of the second among records of the first entity on behalf of other entities {Dillenberger [0017]-[0021][0044] [0045] The transaction database is searched using the identifier for a corresponding block in the blockchain 200 [0044] and where, as described in [0018]-[0019], there may be a plurality of other entities and where the identifier corresponds to the user/first entity and where describing the record/actions as those of the first entity on behalf of the second entity among records of the first entity on behalf of other entities is merely descriptive, does not affect the structure of the system or the steps of the method, and therefore, receives little patentable weight }; 

decrypting the first entity’s records using a second entity-specific decryption key such that only the first entity’s actions for the second are decrypted from among the records in the distributed ledger {Dillenberger [0017]-[0021][0044][0045] The transaction database is searched using the identifier for a corresponding block in the blockchain 200 [0044] and In response to finding the corresponding block in the blockchain 200, decrypting the data using the decryption key in step 408 [0045]}. 


Referring to claim 22:
Dillenberger discloses wherein the first entity is a service provider and the second entity is a customer company {Dillenberger [0018] where the “user” is the first entity, who may provide the service of access to the records, and the “other entities” is the second entity, which may include various companies, who are customers in that they are receiving the records, and where the type of entity is merely descriptive, does not affect the structure of the apparatus or the steps of the claims, and therefore, receives little patentable weight}.

Referring to claim 23:
Dillenberger discloses a software application of the first entity running on a client of the second entity {Dillenberger [0049][0055] where [0049] indicates that the system may include clients and [0055] indicates that the invention may include a software application}.

Referring to claim 24:
Dillenberger discloses wherein the first entity is a healthcare provider and the second entity is a health data collection entity {Dillenberger [0018] where the “user” is the first entity and the “hospitals, physicians, etc.” is the second entity and where the type of entity is merely descriptive, does not affect the structure of the apparatus or the steps of the claims, and therefore, receives little patentable weight}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 20170177898), in view of Blake et al. (US 20190123895).

Referring to claim 1:
Dillenberger discloses a computer product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices performs a method of using blockchain to track actions of a first entity on behalf of a second entity {Dillenberger [0056][0057] a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon [0056]}, the method comprising: 

digitally encrypting an action of the first entity using a second entity-specific encryption key to generate an encrypted action {Dillenberger [0017]-[0021][0029] different transaction types to be encrypted with different keys . . . So one can have a separate key for “Medical transactions.” One can have separate keys for “Financial transactions.” One can have separate keys for “Real Estate transactions,” etc. [0021] where the different keys for the different transaction types provide company-specific keys and where describing the action as a CSR action is merely descriptive, does not affect the structure of the system or the steps of the method, and therefore, receives little patentable weight}; 

broadcasting the encrypted action to the blockchain {Dillenberger [0037]-[0040] and Fig. 3 where a user requests storage of a new transaction}.

Dillenberger discloses a system for storing encrypted data in a blockchain (abstract).  Dillenberger further discloses signing the request to store a new transaction {Dillenberger [0005][0038]}; however, Dillenberger does not explicitly disclose that signing the request is done by applying a CSR-unique digital private key to the encrypted action.  

However, Blake discloses a related system for verifying a user transaction at a blockchain node (abstract).  Blake discloses applying a second entity-unique digital private key to the encrypted action {Blake [0039][0040][0072] the digital signature may be the output of a hash function applied to the blockchain ledger using the private key [0072]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Dillenberger to incorporate applying a private key as taught by Blake because this would provide a manner for verifying the user transaction (Blake at [0004]), thus aiding the user by permitting the transaction to be recorded at a blockchain node.

Referring to claim 2:
Dillenberger, as modified by Blake, discloses wherein the first entity is a service provider and the second entity is a customer company {Dillenberger [0018] where the “user” is the first entity, who may provide the service of access to the records, and the “other entities” is the second entity, which may include various companies, who are customers in that they are receiving the records, and where the type of entity is merely descriptive, does not affect the structure of the apparatus or the steps of the claims, and therefore, receives little patentable weight}.

Referring to claim 3:
Dillenberger, as modified by Blake, discloses a software application of the first entity running on a client of the second entity {Dillenberger [0049][0055] where [0049] indicates that the system may include clients and [0055] indicates that the invention may include a software application}.

Referring to claim 4:
Dillenberger, as modified by Blake, discloses recording the encrypted action in a distributed ledger and associating the encrypted action with the first entity {Dillenberger [0019][0029][0034][0043] where the data is stored in the blockchain, which is a distributed ledger and where the user data is being stored in the blockchain, thereby associating the encrypted action with the user, which is interpreted as the CSR}.

Referring to claim 5:
Dillenberger, as modified by Blake, discloses verifying the encrypted action originated from the first entity by applying a public key associated with the second entity-unique digital private key {Blake [0035] verifying that a public key of the public-private key pair matches the private key with which the message was signed [0035]}.

Referring to claim 6:
Dillenberger, as modified by Blake, discloses wherein the broadcasting the encrypted action to the blockchain is performed after applying the public key to the encrypted action {Blake [0035] calling a function for executing code of the function, the function being for verifying that a public key of the public-private key pair matches the private key with which the message was signed; passing the message to the function; executing the code to determine whether the signed message was signed with the private key matching the public key; and in dependence on the determination, verifying the user transaction and causing the blockchain node to record the user transaction [0035]}.

Referring to claim 7:
Dillenberger, as modified by Blake, discloses wherein the second entity-specific encryption key is a unique strong encryption key {Blake [0071] Examples of encryption schemes include AES/Rijndeal, Blowfish, PGP, and RSA [0071] where AES is a strong encryption}.

Referring to claim 8:
Dillenberger, as modified by Blake, discloses generating a distributed activity ledger comprising a plurality of the encrypted actions {Dillenberger [0019][0029][0034][0043] where the data is stored in the blockchain, which is a distributed ledger}.

Referring to claim 9:
Dillenberger, as modified by Blake, discloses wherein the first entity is a healthcare provider and the second entity is a health data collection entity {Dillenberger [0018] where the “user” is the first entity and the “hospitals, physicians, etc.” is the second entity and where the type of entity is merely descriptive, does not affect the structure of the apparatus or the steps of the claims, and therefore, receives little patentable weight}.

Referring to claims 11-19:
Claims 11-19 are rejected on a similar basis to claims 1-9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 20170177898), in view of Blake et al. (US 20190123895), and further in view of McDaniel et al. (US 9363378).

Referring to claim 10:
Dillenberger, as modified by Blake, discloses wherein the second entity is a customer of the first entity, wherein the encrypted action includes information sufficient for the first entity to bill the customer for the action {Dillenberger [0018] where the “other entities” is the second entity, which may include various companies, who are customers in that they are receiving the records, and where the type of information included is merely descriptive, does not affect the structure of the apparatus or the steps of the claims, and therefore, receives little patentable weight}.

Dillenberger, as modified by Blake, discloses a system for storing encrypted data in a blockchain (Dillenberger abstract).  Dillenberger, as modified by Blake, does not disclose wherein the first entity is one of an intelligent virtual assistant (IVA) provider and an interactive voice response (IVR) provider.

However, McDaniel discloses a similar system for processing voice messages in the context of a contact center staffed by agents (abstract and 14:24-36). McDaniel discloses wherein the first entity is one of an intelligent virtual assistant (IVA) provider and an interactive voice response (IVR) provider {McDaniel 11:3-5 This may include, for example, interactive voice response (“IVR”) systems that interact with a caller and may collect information from the caller. This includes, e.g., so-called virtual assistant or intelligent IVRs [11:3-5] and where the type of entity is merely descriptive, does not affect the structure of the apparatus or the steps of the claims, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Dillenberger and Blake to incorporate IVA and IVR providers as taught by McDaniel because this would provide a manner for collecting information from a caller (McDaniel at 11:3-5), thus aiding the user by using artificial intelligence to interact with customers.

Referring to claim 20:
Claim 20 is rejected on a similar basis to claim 10.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 20170177898), in view of McDaniel et al. (US 9363378).

Referring to claim 25:
Dillenberger discloses wherein the second entity is a customer of the first entity, wherein the encrypted action includes information sufficient for the first entity to bill the customer for the action {Dillenberger [0018] where the “other entities” is the second entity, which may include various companies, who are customers in that they are receiving the records, and where the type of information included is merely descriptive, does not affect the structure of the apparatus or the steps of the claims, and therefore, receives little patentable weight}.

Dillenberger discloses a system for storing encrypted data in a blockchain (Dillenberger abstract).  Dillenberger does not disclose wherein the first entity is one of an intelligent virtual assistant (IVA) provider and an interactive voice response (IVR) provider.

However, McDaniel discloses a similar system for processing voice messages in the context of a contact center staffed by agents (abstract and 14:24-36). McDaniel discloses wherein the first entity is one of an intelligent virtual assistant (IVA) provider and an interactive voice response (IVR) provider {McDaniel 11:3-5 This may include, for example, interactive voice response (“IVR”) systems that interact with a caller and may collect information from the caller. This includes, e.g., so-called virtual assistant or intelligent IVRs [11:3-5] and where the type of entity is merely descriptive, does not affect the structure of the apparatus or the steps of the claims, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Dillenberger to incorporate IVA and IVR providers as taught by McDaniel because this would provide a manner for collecting information from a caller (McDaniel at 11:3-5), thus aiding the user by using artificial intelligence to interact with customers.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thompson, Stephen. "The preservation of digital signatures on the blockchain." See Also 3 (2017).  Thompson discloses blockchain technology as a suitable platform for the preservation of digital signatures and public/private key pairs (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE S GILKEY/Primary Examiner, Art Unit 3689